Citation Nr: 0524821	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  03-36 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
December 1970 with service in the Republic of Vietnam from 
May 1969 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for Hepatitis C.

The veteran participated in a decision review officer (DRO) 
hearing in February 2004.  A transcript of that hearing has 
been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

?	This claim is remanded to obtain a VA examination.

After thoroughly reviewing the veteran's claims folder, the 
Board notes that the veteran has not been afforded a VA 
examination.  As the Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Colvin at 175.  


Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following action:

1.  The Appeals Management Center (AMC) should schedule 
the veteran for an examination to determine the nature 
and etiology of his liver disorders.  The claims folder 
must be made available to the examinaer in concjunction 
with the examination.  The report of the examination 
must include responses to each of the following items:

A.  State the diagnoses of all the veteran's 
current live disorders.

B.  For each diagnosis reported in response to item 
A, above, state a medical opinion, based on the 
entire record, as to whether the disorder is the 
result of a disease or injury the veteran had in 
service.

C.  If the veteran currently has hepatitis C, state 
a medical opinion, based on the entire record, as 
to the most likely cause of the hepatitis C.

2.  After completing the above action, and any other 
development as may be indicated by any response received 
as a consequence of the actions taken in the paragraphs 
above, the claim should be readjudicated.  If the claim 
remains denied, a supplemental statement of the case 
should be provided to the veteran.  After the veteran 
has had an adequate opportunity to respond, the appeal 
should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

